 BLUE CROSS OF WESTERN NEW YORK301Blue Cross of Western New York,Inc.andOfficeandProfessionalEmployeesInternationalUnion, Local 212.Case 3-CA-14455April 27, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn November 28, 1989, Administrative LawJudge Robert T. Snyder issued the attached deci-sion. The Respondent filed exceptions. The Gener-al Counsel and the Union filed answering briefs.The National Labor Relations Boardhasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions, to modify the remedy,2 and to adoptthe recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Blue Crossof Western New York, Inc., Buffalo, New York, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.to the Union and without having afforded the Union anopportunity to negotiate and bargain over its terms as ex-clusive representative of Respondent's employees in anappropriate unit. Respondent filed an answer denying theconclusionaryallegationsof the complaint. Followingclose of hearing, briefs were filed on behalf of the Gen-eral Counsel, Respondent, and the Charging Party.On the entire record in this proceeding, including con-sideration of the briefs filed on behalf of the parties, andafter close observation of the witnesses and their de-meanor while testifying, I make the followingFINDINGS OF FACT1.JURISDICTIONAND LABOR ORGANIZATION STATUSRespondent is a domestic corporation engaged in thebusiness of providing insurance for medical claims andrelated services with its principal office and place ofbusiness located at 1901 Main Street in the city of Buffa-lo and State of New York. Annually, in the course andconduct of its retail business operations, Respondent re-ceives gross revenues in excess of $50,000 and purchasesand receives goods and supplies valued in excess of$50,000 directly from points outside the State of NewYork. Based on the foregoing, I find, and Respondentadmits, that it is now, and has been at all times material,an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.The complaintalso alleges,the answer admits, and Ifind that the Charging Party, Office and ProfessionalEmployees International Union, Local 212 is, and hasbeen at all times material, a labor organization within themeaning of Section 2(5) of the Act.'We note thatin sec. II,B,par.26 of the judge's decision, the fifth sen-tence should refer to "employees" not "employers."We further note that in sec II,B,pars. 36 and 39 of the judge's decision,the January 2, 1988 date referred to by the judge should be July 2, 1987.a Backpay will be computed as prescribed in F.W. WoolworthCo., 90NLRB 289 (1950).Mark G. Pearce, Esq.,for the General Counsel.Charles D. Tuppen Jr., Esq.andCarol D. Collard, Esq.(Falk & Siemer, Esgs.),of Buffalo, New York, for theRespondent.E. Joseph Giroux Jr., Esq.,of Buffalo, New York, for theCharging Party.DECISIONSTATEMENT OF THE CASEROBERT T. SNYDER,Administrative Law Judge. Thiscase'was heard by me in Buffalo, New York,on Octo-ber 31 and November 1, 1988. The complaint alleges thatBlue Cross of Western NewYork,Inc. (Blue Cross, theCompany, or Respondent), violated Section 8(a)(1) and(5) of theAct byunilaterally establishing and implement-ing a new attendance control policy without prior notice'At the opening of the hearing, I granted the General Counsel'smotion to sever Cases 3-CA-14212 and 3-CA-14444 from the consolidat-ed complaint based upon those matters having been adjusted non-Boardof the Regional Director for Region 3 of the Board having approvedwithdrawalof theunderlying charges in those cases.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The Collective-Bargaining Relationship BetweenRespondent and the UnionSince about 1951, and to date, the Union has been thedesignated exclusive collective-bargaining representativeof Respondent's employees in the following unit:All full-time office and clerical employees employedby the Respondent in the counties of Allegheny,Cattaraugus,Chautauqua, Erie, Genesee, Niagara,Orleans and Wyoming in the State of New York;excluding those in the office of vice president, fi-nance and accounts payable department, salesmen,confidential secretaries, secretary to vice president,marketing, building service employees, pressmen,executives, statisticians, junior statisticians,methodsanalysts, individuals jointly employed by Respond-ent and its member hospitals of Western New YorkHospitalAssociation, and all professional employ-ees, guards and supervisors as defined inthe Act.Respondent admits, and I find, this' unit to be a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.Over the years since 1951, the Respondent has recog-nized the Union as exclusive representative in this unitand has embodied that recognition in successive collec-298 NLRB No. 43 302DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtive-bargaining agreements, the most recent of which iseffective by its terms for the period from July 7, 1987,through April 25, 1990. This last agreement was jointlynegotiated by the Union with a companion employer,Blue Shield of Western New York, Inc. The Union'sagreement with Blue Shield covering the same perioddiffers only by covering certain additional classificationsof employees.The previous agreement between Blue Cross and theUnion expired on or about April 26, 1987. Article XIab-sences and leavescontained the following provisions:11.2.6 . . . . The legitimate use of sick leave asprovided herein shall not result in any disciplinaryaction being taken against an employee for such use.However, if the Corporation can establish that anemployee has been guilty of using sick leave forpurposes other than illness, the Corporation shallhave the right to immediately discharge such em-ployee.11.2.6.1 . . . In cases of a Medical Leave for seri-ous illness as provided in paragraph 11.5.2.1 of Arti-cleXI or illnesses during which statutory NewYork State Disability Benefits or Workmen's Com-pensation Benefits are being paid to an employee nodisciplinary action will be taken by the Corporation.Since 1977 or 1978, the Respondent and Union havealso adopted and maintained a separate memorandum ofunderstanding providing for a jointly administered ab-sence control program. The most recent such memoran-dum isdatedApril 25, 1984, and signed by GeraldSkrzeczkowski, business representative for the Union,and Richard M. Reid, vice president of administrativeservicesforRespondent. It provided for a jointmanagement/union committeeto perform a review ofhourly employee attendance records at 3-month inter-vals.The program incorporated a system of progress dis-cipline for employees commencing with counseling andendingwith termination. The program also containedprovision for taking into account extenuating circum-stances for employees with a continuing medical problemand a special review where an employee's record indi-cates such a need. Employees who receive no actionunder the program for 1 year shall revert to a cleanrecord.Although not required by the written terms ofthe program, in practice, all decisions made with respectto employees had been made by unanimous decision ofthe joint reviewing committee.B. The Negotiations for a Successor Collective-Bargaining AgreementNegotiations for a successor to the agreement whichexpired on April 27, 1987, commenced late in March orearly April 1987. At the first meeting, Respondent pre-sented a set of contract proposals to the Union which in-cluded the elimination of article XI, provisions 11.2.6 and11.2.6.1, previously described,and changing the absencecontrol program to be more effective in reducing ab-sence.As related by Skrzeczkowski, the Union's chiefspokesman at all of the sessions, these three proposalswere basically tied together. In seeking elimination ofprovisions 11.2.6, and 11.2.6.1 the Respondent represent-atives referred to certain employees as being abusers [ofsick leave] and in seeking to strengthen the absence con-trol program, they commented that the review commit-tee had more authority than they were using and theyshould exercise such authority in disciplining employees.At this time the Union resisted any change in the pro-gram or elimination of the two provisions.At a negotiation meeting held on April 25, Reid, onbehalf of Respondent, and Skrzeczkowski, on behalf ofthe Union, initialed their agreement to update all memo-randa of understanding, and crossed out a phrase limitingthe update to those memoranda "contained in the currentagreement." It was Skrzeczkowski's understanding thatthisagreement thereby included memoranda separatefrom the agreement such as the memorandum relating tothe absence control program. Updating referred to re-newing without change the parties' agreements for theterm of the successor contract. At this meeting the Re-spondent also proposed that the union could either agreeto accept the deletion of provisions 11.2.6 and 11.2.6.1 orthe absence control program-they could have one orthe other. The Union responded that it granted thosetwo provisions to remain intact in the agreement and theabsence control program left as it was. The Companythen proposed the elimination of 11.2.6 and 11.2.6.1, butwithout any reference to the absence control program aspart of a total package which the Union presented to themembership for a vote. The membership rejected theCompany's total offer and the unit employees then wentout on strike from April 26 to July 5, 1987.During the strike, it was Skrzeczkowski's understand-ing that all items on which agreement had been reached,even those included in the package which the unionmembership rejected, including the updating of allmemoranda of understanding which he and Reid had ini-tialed on April 25, continued as agreements, or closeditems. They were never brought up again during contin-ued bargainingand were to be incorporated in any finalagreement when one was reached. On May 20, 1987, theCompany submitted another offer in writing on the re-maining open items. This time, inter alia, Respondentproposed eliminating the first sentence of provision11.2.6 and the word "However" in the second sentenceas well as all of provision 11.2.6.1.At a negotiation meeting held on June 11, 1987, theUnion submitted a written counterproposal which includ-ed an offer to maintain the current language in provi-sions11.2.6 and 11.2.6.1 and a revised memorandum ofunderstanding for the absence control program, modifiedto provide for a binding submission to a mutually agreed-upon third party where the review committee is unableto agree on the type of action to be taken. According toSkrzeczkowski, either at this meeting or a subsequentone held on June 17, discussions between the parties gotrather heated and management representatives at onepoint stated that the absence control program was off thetable; it would be eliminated. The Union responded thatsuch a position was unacceptable.At the meeting held on June 17, the Union made acounteroffer to withdraw continuation of the jointly ad- BLUE CROSS OF WESTERN NEW YORK303ministered absence control program, remove it from thebargaining, if the Company would agree to leave provi-sions 11.2.6 and 11.2.6.1 in the contract and to expeditearbitrations on any actions taken by it for tardiness or ab-sencesby employees. Skrzeczkowski did not recall anycompany response to this offer.On June 23, 1987, the first of two off-the-record meet-ingswere held between the parties. Present were Reidfor Blue Cross, Pat Peri for Blue Shield, Joseph Baniaand Kevin Powers, Federal mediators, Mark Reider, di-rector of organization for the International Union, andSkrzeczkowski. The parties were probing areas of agree-ment to end the strike, settle the contract, and get theemployees back to work. The rank-and-file employeemembers of the Union's negotiating committee, who hadattended prior negotiating sessions, had not been invitedto attend and were not informed of these two meetingsor their results. In preparation for the session, Skrzecz-kowski had prepared a revised union offer in handwrit-ing which, he proceeded to read and show to the Re-spondent representatives at the June 23 session. Amongother open items, Skrzeczkowski read a proposal relatingto sick leave. He offered to delete provision 11.2.6 fromthe contract, retain provision 11.2.6.1 and add a new pro-vision 11.2.6.2 to read: "Notwithstanding the provisionsabove, excessive use of sick leave may subject the em-ployee to disciplinary action."At the next off-the-record meeting held on June 30,1987, among the same participants Skrzecskowski recallsseeing acompany document which included proposedlanguage for inclusion in a new agreement very muchlike the new provision 11.2.6.2 which he had proposed atthe session held the prior week. There was much discus-sion on this issue but the Union continued to maintainthat the Respondent could not have both changes in lan-guagegoverning use of sick leave as proposedas well aschanges in or elimination of the absence control programcovered by the separate memorandum. After a lunchbreak, both Reid and Pen agreed that the absence con-trol program would remain intact as it appeared in the1984 memorandum.As no overall agreement had been reached, anothermeeting, this time including the employee negotiatingcommittee, was held on July 2. During a 15-minute face-to-face session held in the morning, Reid read a typedpackage of proposals which he had prepared, stating thatthe Company's position was contained in its offer of May20 except as modified 15 by its present proposal. Amongother items contained in the'present proposal, one relatedto sick leave. It included a modification of provision11.2.6 (by elimination of the first sentence and the word"However" from the second), retention of present provi-sion 11.2.6.1, and a new provision 11.2.6.2 identical tothe one previously proposed at the privatesession onJune 30. The new provision 11.2.6.2 provided that: "Not-withstanding the provisions of 11.2.6.1 excessive absenceon a continuing basis may result in disqualification fromemployment." A significant change was also proposedwith respect to wages. Previously, the parties had beensignificantly apart on this issue, with the Company pro-posing a two-tier wage system with new employees hiredat a rate 20 percent less than the existing rate and withno provision for eventual parity and the Union by June23 agreeing to a two-tier system but demanding thatnewly hired employees achieve parity with the rates paidexistingemployees by the end of 4 years. Respondentnow proposed that new employees would be hired onthe same scheduleas existingemployees and, further, inagreement with the Union's position, parity would beachieved at the end of 4 years.On strike-related issues, Respondent proposed a lump-sum payment of 3-1/2 percent of each employee's annualstraight time rate on his return to employment and an-other 3-1/2 percent on the first and second anniversaryof thenew agreement.However, the Company ultimate-ly refused to pay the premiums of those striking employ-eeswho had opted to continue their medical coverageduring the strike on an individualbasisas demanded bythe Union.The Company's package of proposals had no languagerelatingto the absence control program.Following the 15-minute jointsession,the partiesbroke up intoseparate caucusesand remained apartthereafter,with the Federal mediatorsacting asinterme-diaries between them.While remaining apart, the unioncommittee requested clarification on several pointsthrough the mediators. Among them were questions con-cerning the absence control program, the progress on thesalary schedule of part-time employees, payment for theFourth of July holiday, payment for medical premiums,out-of-pocketmedicalexpensesduring the strike, andwhether the bonus wage proposal could be changed..When the employee committee members asked aboutcontinuation of the absence control program, Skrzecz-kowski was satisfied that the program was going to con-tinue without change because of the agreement reachedon April 25 to update all memoranda of agreement aswell as the commitments he had received from Reid andPeri at the, off-the-record discussions on June 30. Sincethe employee committeemembershad not participated inthose discussions, Skrzeczkowski refrained from inform-ing them ofthe basisof his understanding that this issuewas no longera subject of dispute between the parties.,During the caucuses the parties agreed to increase theinitial lump-sum payment to returning employees from 3-1/2 to 4 percent and to decrease a lump-sum paymentwhich the Respondent had offered to new employeeshired during the year following April 25, 1988, from 3-1/2 to 3 percent. With 'these modest changes the negoti-ating parties signed off on a successor, agreement, with-out having met face to face following their earlier 15-minutejointsession,the union membership ratified itstermson July 5, 1987, terminated their strike, and re-turned to work on July 6, 1987.Thereafter,sometime inSeptember or October 1987,Skrzeczkovski received a copy of the absence controlprogram memorandum of understandin' for him to sign,renewingthe parties' understanding for the term of thenew agreement.In reviewing it, Skrzeczkowski discov-ered that Respondent had added a new paragraph read-ing as follows:It is understood that in the joint administration oftheAbsence Control Program, unanimous agree- 304DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDment to take an action is not required if the partiescannot agree.Any unilateral action is subject to the grievanceand arbitration procedure.Skrzeczkowski crossed out the change,initialed it,signed at the foot of the memorandum above his typedname,and called Marilyn Rofe,administrative assistantto the vice president of administrative services and astipulated supervisor under Section 2(11) of the Act. Heasked her why the Company had made the unilateralchange and she said the Union had agreed to it.Skrzecz-kowski had never seen the language he crossed out atany time during the course of the negotiations for the1987 agreement.Neither had that language ever beendiscussed with management nor presented to the Unionfor its consideration at the last negotiation session of July2.By letter dated October 23,1987,Paul F.Marohn,Blue Cross personnel director,informed Skrzeczkowskithat with respect to his objections voiced to certain lan-guage in the memorandum of understanding regardingthe absence control program,the Federal mediators re-called its inclusion as part of the Company'soffer torenew the program.Marohn invited the union committeeto participate in the review of absence records whichwould be meeting soon.By letter dated October 28, ad-dressed to Reid,Skrzeczkowski referred to his enclosureof an executed copy of the memorandum as his and thenegotiating committee's notes reflect the agreementanddescribed the change crossed out as a postnegotiationunilateral inclusion by the Company never agreed to bythe Union.He noted he was instructing the grievancecommittees to continue their joint administration of theprogram as they had in the past and asked the Companytocease these activities that are impeding goodlabor/management relations.Following contact made by Charles Tuppen Jr., Re-spondent's attorneywithE.JosephGiroux Jr., theUnion's attorney,a meeting was arranged for the latterpart of November 1987 to discuss the parties'outstandingdifferences as to the absence control program. AttendingwereReid,Peri,andTuppen not the Companies,Skrzeczkowski and Giroux for the Union,and the twoFederal mediators.The mediators no longer had theirnotes of the July 2 bargaining session.A discussion aboutthe matter ensued but no understanding was reached. Atthe conclusion,itwas agreed that Giroux and Skrzecz-kowski would look into possible ways of resolving thedispute and get back to the Company.Thereafter,a number of telephone conversations wereheld between Tuppen and Giroux,initiated by Tuppen,but no further meetings were arranged or progress madeon resolving the dispute.According to Skrzeczkowski,thematter in dispute had been placed on the backburner.Then,by letter dated April 12, 1988, Reid informedSkrzeczkowski that"Due to the Union's refusal to signlanguage setting forth the absence Control Programagreed to by the parties during the negotiating sessionheld July 2,1987, the Corporation's position is that thereno longer is a joint program in effect,the previous pro-gram having expired with the previous contract."Thisletterwas prepared and mailed within a few daysof the issuance to the parties of an award by ArbitratorDouglas J. Bantle dated April 4, 1988,and involving theissue as to whether the Company had violated the collec-tive-bargaining agreement and 1984 memorandum ofagreement concerning the absence control programwhen it discharged the grievant,employee SandraThompson.The award disclosed that the grievant had been givena 3-day suspension in December 1986,following a jointreview under the absence control program for the 3-month period of July,August,and September 1986during which she had been absent from work 7 full daysand part of another due to illness.Prior to the suspen-sion, but not reviewed by the joint committee, was anabsence of 5 consecutive days in October 1986.Subse-quently,following a review of the grievant's record con-ducted on February 1, 1987,including the 5 days' ab-sence in October 1986,during which the Company's rep-resentative,Marilyn Rofe,assistant to Reid,rejected adoctor's note submitted on the grievant's behalf on herreturn to work in October,the committee agreed to rec-ommend her discharge and she was discharged by theCompany the next day,February 12.The Arbitrator made a number of rulings which im-pacted on the absence control program.He rejected acompany contention that the memorandum of agreementstood alone and was not controlled by the provisions ofthe collective-bargaining agreement.The committee wasa reviewing group which recommend to managementwhether, and if so, the degree,towhich disciplinaryaction is to be taken.He concluded that the doctor'snote,contrary to Rofe's interpretation announced at theFebruary 11 meeting of the joint committee,fullymetthe requirements of provision 11.2.5.2 of, the contractthat the employee may be required to bring in a `certifi-cate from the attending physician stating that the em-ployee is fully recovered and physically able to return towork.He noted that no proof had been presented thatthe grievant was not ill during the October period. Ac-cordingly, he also concluded that the union representa-tives'decision on February 11 to go along with the dis-charge was flawed and tainted by the' misinformationprovided by Rofe who had asserted that the doctor'snote did not cover the days out sick but was merely areturn-to-work note.Finally,theArbitrator concludedthat it was improper under the purposes served by theprogressive discipline system incorporated i'n the absencecontrol program of providing notice of flaws and an op-portunity to the employee to correct her behavior, toterminate an employee for conduct which occurred priorto her receipt of a suspension under the system. In thecase of the grievant,her suspension had resulted in adrastic improvement in her attendance and it would beunjust to permit reliance for her discharge on the 5-dayabsence not earlier reviewed.Consequently,the Arbitra-tor sustained the grievance, finding that the Companyhad violated the contract and the memorandum of un- BLUE CROSS OF WESTERN NEW YORK305derstanding, and ordered the grievant reinstated withbackpay.Skrzeczkowsi responded to Reid's April 12, 1988 ter-mination of the program with a letter dated April 22,1988, in which he stated that the Union did not concurwith the Company's position, was very desirous of con-tinuing the program that was signed and returned toReid for his signature, and requested a meeting to reachamutually acceptable understanding. Reid replied byletter datedMay 18, 1988, in which he recounted theevents of the earlier meeting held in November 1987 (butwithout mentioning the date) and noted that althoughthatmeeting ended with an understanding that Girouxwould contact Tuppen to suggest a resolution that hadnot been done. Reid went on, "Consequently, I conclud-ed that you had no further interest in resolving the issueand notified you in my letter of April 12, 1988 that thejoint program is no longer in effect." Reid concludedthat any future meeting should be with the understandingof resolving the issue in accordance with the settlementreached on July 2, 1987.On June 17, 1988, Skrzeczkowski responded by statinghis belief that further dialogue was necessary and sug-gesting that Reid contact him when Tuppen is availableso that a meeting of representatives at a mutually agree-able time and place could be arranged. Respondent didnot reply to this letter and in July 1988 commenced tooperate a unilateral absence control program withoutunion representation or' participation.By memorandum dated the same date, June 17, 1988,from Paul Marohn, personnel director to Valerie Done,chairperson of the, Blue Cross grievance committee andbearing as its subject, "change in office rules," Marohnadvised that commencing in July, for the third quarterabsence review period, the Company will make a changein "administration of the Attendance and punctuality sec-tion of the Office Rules." Marohn then provided officialnotification under section XXI, paragraph 21.4 of the1987-1989 agreement by citing that provision— as follows:"In the event the Corporation wishes to change theOffice Rules, it will notify the Union at least ten (10)days prior to making such change effective and will dis-cuss the change with the Union on request ..."2Marohn also attached a copy of the new program tobe distributed to all employees. The major changes itmade in the existing absence control program were tomake the program solely a management-run program andto eliminate the counseling step as the first step in theprocess of progressive discipline. The reviewing commit-tee was to be composed of the administrative assistant tothe vice president, administrative services, and the man-ager,benefitsadministrationwhereas, the preexistingcommittee also included the chairperson of the grievancecommittee and/or a member of that committee or aunion representative designated by the union businessagent. In removing the counseling step, the actions takenwould start with a' verbal warning and move to termina-tion in ' four steps. The new, unilateral program alsoeliminated the provision providing for special consider-ations for employers whose records indicate a continuingmedical problem, or for an employee whose record indi-cates a need therefor, or to permit the prior, joint re-viewing committee to discuss any extenuating circum-stances with an employer prior to suspension or termina-tion action taken under the program.The new program also made provision for the pres-ence of a union steward during any disciplinary actionand for a meeting with the management committee priorto suspension or termination of an employee.In response to Marohn's memorandum, Skrzeczkowskisent him a letter dated June 21 protesting the Company'saction. Skrzeczkowski noted that the attendance controlprogram is jointly administered and that Reid had notacceded to his request for a meeting on the subject, therebeing a difference of opinion as to paragraph 73 of thememorandum of understanding. Skrzeczkowski ended bystating that the Company did not have the right to uni-laterally establish an absence control program that is inconflictwith the memorandum of understanding andstrongly urged Marohn to reconsider his position and ad-dress the difference' within the normal parameters.Skrzeczowski did not receive any response from theCompany.During his cross-examination, Skrzeczkowski testifiedthat at the July 2 meeting, after the union committee hadraised the various questions for submission by the media-tors to the company representatives gathered at a sepa-rate caucus, they received back responses to all their in-quiries,were satisfiedwith these responses, includingcontinuation, intact, of the existing absence control pro-gram, and on this basis submitted the Company's July 2package of proposals to the Union's membership for itssatisfaction.Richard Reid was called and examined by the GeneralCounsel as a witness under Section 611(c) of the FederalRules of Evidence. Reid acknowledged that up to the1987 negotiations, it was the Company's practice not toimplement discipline against employees under the ab-sence control program without the unanimous decisionof the joint committee, even though unanimity, was notrequired by the language of the memorandum. Reid fur-ther acknowledged that at the November 198'7 meetingheld in an effort to resolve the continuing differenceover the absence control program, 'he could not recallany statements made' by anyone for the Company thatthe joint committee to review absences would bescrapped. Reid later stated firmly that at this Novembermeeting, neither he nor anyone else from the Company'sside stated that if the dispute was not resolved by way ofthese further discussions it would then abolish the jointprogram. Furthermore, Reid testified that as of Januaryand February 1988, he did not consider the Companyand Union to be at impasse over the absence controlpolicy issue.At that time, there was an agreement ineffect between the parties to proceed with the jointreview committee on the basis of the old program, sub-2 Sec 21.4 goes on to provide that "If any change is made and the'That paragraph of the 1984 memorandum provides that "The partiesunion maintains that such change is not reasonable, the Union shall havewillmeet as necessary to review progress of the program and discussthe right to submit the question to grievance and arbitration."modifications that may be necessary." 306DECISIONS OF THE NATIONAL, LABOR RELATIONS BOARDject to a resolution of the dispute. And, indeed, in thisperiod of time the joint review committee was function-ing in its normal role as the reviewingand disciplinarybody under the preexisting absence control program, Byletter dated January 28, 1988, to an employee, Lori J.Browne, from the chairperson of the grievance commit-tee and the company ACP (absence control program)committee,Browne was informed that the quarterlyreview of her records showed she was excessively tardyduring the period of October through December 1987.Browne was counseled that if the problem continued topersist,progressive disciplinary action would be taken,commencing with a verbal warning and after two furthersteps,written warning and a suspension, culminating intermination.Reid testified that by April, after learning from theCompany Attorney Tuppen that Union Attorney Girouxhad not gotten back to Tuppen after arguing to do so,he, in conjunction with Tuppen and Personnel DirectorMarohn, decided to terminate the joint program becausesufficient time had passed for a resolution of the disputeor for further discussion of it. Reid admitted that whenhe abolished the program, he did not know the Union'sposition, only that it objected to the inclusion of theadded language which Skrzeczkowski had crossed outfrom the version of the absence control program theCompany had prepared after the union ratification of thenew contract. Reid also acknowledged not having noti-fied the Union before acting to terminate the program,the union having failed to provide its current position,the Company was prepared to act independently.Reid denied that in his letter of May 18, 1988, toSkrzeczkowski the Company only intended to meet ifthe Union was willing to sign off on the Company's ver-sion of the memorandum of understanding. And from hisexchange of correspondence with Skrzeczkowski, Reidagreed that the Union was desirous of meeting to discussitsunilateraldecision to terminate the program. Yet,Reid never responded to Skrzeczkowski's June 17 letterto him again requesting further dialogue as to the pro-gram.Reid further testified that he learned about the arbitra-tion award involving Sandra Thompson shortly afterApril 4 and before his April 12 letter to the Union abol-ishing the absence control program, Reid's position wasthat the award of reinstatement and a relatively largeamount of backpay based on the Company's breach ofthe contract and ACP memorandum of understandingdid not influence the Company's decision but that thetiming of its abolition of the program within a week ofthe award was mere coincidence. Yet, Reid, who hadtestifiedat the arbitration hearing, characterized theaward as terrible, and the remedy of reinstatement of thegrievant as unjustified and discussed his feelings withother company officials. At the time of the issuance ofthe award on April 4, Reid had no real problem with theoperation of the program, but only with respect to theexistingdispute about the inclusion of the languageSkrzeczkowski had crossed out, permitting other thanunanimous agreement between the parties in order totake action under the joint program if the parties couldnot agree.Since July 1988, there have been approximately 80 ac-tions taken under the Company's newly established ab-sence control program.These were taken in October1988, on review of employees for the prior 3-monthperiod.Under further cross-examination by Charging Party'scounsel, Reid testified that he was aware there had beenjoint committee attendance reviews performed in Janu-ary 1988 for the prior 3-month period and that he hadlearned from questioning Marilyn Rofe, the Company'srepresentative on the committee, about the matter, thatthere had been no cases where the parties had beenunable to reach unanimous agreement about how tohandle an employee whose records had been reviewed,whether by taking some action or by refraining fromdoing so.On examination by Respondent's counsel, Reid ex-plained that on January 2, 1988, while in caucus, in re-sponse to the mediator's question regarding the absencecontrol program raised by the union committee, Compa-ny Attorney Tuppen dictated to the mediator the lan-guage permitting divided decisions or actions takenunder the joint absence control program which was laterincorporated in the memorandum of understanding pre-pared for the Union's signature after contract ratification.In intendingthat this proposal betransmittedby the me-diators, the Company did not at the same time indicatethat if this modification was not accepted by the Union,that the program, as it then existed, would, be abolished.While Reid insisted that until then the Company's posi-tion had been that the program should be abolished,therewas no writing reflecting that, proposal. It wasReid's and the Company's understanding that its final po-sitionmodifying the existing absence control program asdescribedwas part of its final package presented thatday, January 2, agreed to by the union committee, andlater ratified by the union membership.Reid could not recall that he had agreed with Skrzecz-kowski at a prior off-the-record meeting to continue theprogram asis.Although he could not recall Skrzecz-kowski bringing up the program at the June 23 meeting,Reid did recall telling Skrzeczkowski' in a private con-versation that he had already reported to the Company'schief executive that the program'was going to be abol-ished, and a senior member of the Company's bargainingcommittee was in accord with that 'result, but that none-theless,he, Reid, would see what he could do, and at-tempt to get come relief for him on the program.Reid testified that although he told the Union the pro-gram would be abolished during a heated exchange atone of the June off-the-record meetings, he never re-duced this proposal to writing.When asked to give in-stances of any other changes in position made orally onopen items which were not put in writing, Reid, whohad insisted verbal proposals were, As a common practicenot reduced to writing, could recall none. Furthermore,Reid also acknowledged that the absence control pro-gram along with the sick leave language, was one of thefivemost important issues of concern to the Unionduring the negotiations. BLUE CROSS OF WESTERN NEW YORK307While Reid also maintained that the-parties' practicewas to have agreements reached on open items, writtenout and initialed, such as the agreement to update allmemoranda of understanding, he could not adequatelyexplain his failure to have reduced to writing and ini-tialed the Company's final proposal modifying the ab-sence control program made during caucus at the Janu-ary 2 negotiations. Reid's only explanation was that themediator dismissed the parties without a further face-to-face meeting.As to this alleged change in position, to continue theabsence control program with modification, Reid ex-plained that he was able to get authorization to use thatposition as a bargaining chip if and when it because nec-essary, but only solong asthe Company could take uni-lateral' action under the joint program if the committeecould not unanimously agree on action as to a particularemployee.In spite of the crossing out of language limiting theiragreement to update all memoranda of understanding tothose "contained in the current Agreement," it wasReid's position that this side agreement reached 11 April25, 1987, was limited to memoranda contained in theagreement. Reid offered the explanation that the crossingout was intended to reflect the fact that one memoran-dum of understanding in the agreement was changedduring negotiations but in its present form, as it ap-peared, it was inaccurate. Thus, the crossing out wouldmean the parties were not agreeing to that memorandumin its present wording. I cannot credit this explanation. Itis unreasonable in the extreme to conclude that a negoti-ator in Reid's position would permit the restrictive lan-guageto be removed, generally, because of its impact onone memorandum only, rather than solving the problemof the one memorandum simply by correcting the lan-guage as it appeared in the contract. Similarly, Reid'slack of recall that he agreed to continue the absence con-trol program at an off-the-record meeting in June ratherthan stating an outright denial, appears to me to showReid' unwillingness to address what I find was, in ac-cordance with Skrzeczkowski's testimony, an agreementreached ,to continue the absence control program intact.Reid's earlier remarks made during a heated exchange onJune 17, that the absence control program was off thetable and could be eliminated, was apparently not a fullythought-out position, was never mentioned, and probablyreflected the tensions and anger of the moment.I am equally unimpressed with Reid's explanation forthe abrupt change in the Company's position immediate-ly upon receipt of the adverse arbitration award. I findthat Respondent's unilateral termination of the program,which had continued without incident while the disputeover the Company's intended removal of the conditionof unanimity in practice in disciplining tardy or absentemployees continued unresolved, was motivated largelyby the award. The award showed that under the pro-gramasit had existed, not unanimity but union participa-tion in the review process was an impediment to man-agement control. So long as the Union participated, theprocedures followed in individual cases would becomepublic and could be attacked on grievance and arbitra-tion proceedings, The Company's decisions could be at-tacked because employee records would be jointly stud-ied and company representatives would be required totake and state positions on the joint reviews as Rofe wasobliged to do when she rejected the doctor's note as sat-isfying the contract requirement for a certificate of anemployee's physical ability to return to work. A manage-ment committee making unilateral decisions on employeediscipline in private would not provide the affected em-ployee or the Union with statements or positions whichlater could be questioned. Neither would the Companybe obliged to take into account as the preexisting pro-gramrequired, and as the arbitrator impliedly recognizedin his discussions of the grievant's improvement in at-tendance, special considerations or extenuating circum-stances in weighing actions against employees subject tothe program.Analysis and ConclusionsThe first issue which must be addressed is whether, asurged by the General Counsel and the Union, the partieshad reachedagreementon July 2 that the absence con-trol program would continue intact under the new col-lective-bargaining agreement.The General Counsel, in particular, asserts that theApril 25 agreement to updateallmemorandaof under-standing establishesthe agreement to continue the ab-sence control program memorandum. I do not'agree.Even though that April 25agreementmay have repre-sented agreementon the ACPmemorandum,among theothers, both part of and separate from the collective-bar-gaining agreement,the subsequent conduct, of both par-ties shows that each considered the memorandum to beon the table as an open item in conjunction, with the lan-guage relatingto sick leave. Thus, on June 11, the Unionmade a combined proposal to retain provisions 11.2.6 and11.2.6.1 and to modify the memorandum to provide forbinding arbitration on joint review committee disputesrelatingto discipline under, the program. On June 17, theUnion proposed coupling the program's elimination withretention of 11.2.6 and 11.2.6.1 as well as expedited arbi-trations of company disciplinary actions. This offer wasprobablymade inresponse to the heated exchange inwhich the Company proposed eliminating the programwithout anycompensating languageor other changes. Atthe second off-the-recordmeeting,the Union continuedto insist that the Company could not both change thesick leavelanguage and eliminatethe absence controlprogram.The Company did agree to continue the' absence con-trol program without change after the lunch break at thesecond off-the-recordsession,having credited Skrzecz-kowski's testimony in this regard. This conclusion is alsoconsistentwith Reid's conduct at the July 2 face-to-facesession when he relied on the Company's May 20 writtenproposal as modified by its July 2 revisions, which modi-fied provision 11.2.6, added 11.2.6.2 with language verysimilarto that which the Union had proposed at the firstoff-the-recordsession onJune 23,' but with neither pro-posal making any reference to theabsencecontrol pro-gram.If, as Reid testified,a longstandingprogram whichthe Union certainly deemed asignificant issue inthe con- 308DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDtinuing contract dispute had been eliminated, it is highlyunlikely that the Company would have ignored thatresult inits July presentation.Finally, however, I also find that during the separatecaucusesheld on July 2, the Company took the opportu-nity presented by the union committee's inquiry madevia the mediators to propose for the first time to modifythe program as it was administered in practice to makeclear that unanimity was not required in order for Re-spondent to impose discipline under the program. AsValerie Dove, the Union's grievance chairperson and ne-gotiating committee member explained,in raising thequestion as to whether the program was still in place,she was aware that the program was an area on whichthere had been heated arguments through the entire ne-gotiations but which was still unresolved (Tr. 248). Shehad not been privy to the private understanding reachedbetween the principal negotiators at the second off-the-record session.The evidence shows that through an apparent lack ofcommunication the Company's intention to convey thislastproposal was not realized, and the parties laboredunder a mutual misunderstanding affecting a major sideagreement which prevented their arriving at a "meetingof the minds" on this issue.SeePittsburgh-DesMoinesSteelCo.,202 NLRB 880, 888 (1973). In reaching thisconclusion, I have credited both union witnesses whounderstood that the absence control program as em-bodied in the 1984 memorandum was still in place andthe company representative who understood that theunion had agreed to the change proposed via the media-tors.Each side appeared to arrive at its respective posi-tion in good faith. Thus, Skrzeczkowski exhibited genu-ine dissatisfaction with what he deemed to be a unilateralchange in the parties' agreement on the program in hisletters to the Company, and it is unlikely that the Com-pany would have incorporated the objectionable lan-guage in its postratification submission of the memoran-dum of understanding had it not genuinely believed thatitsoffer submitted via the mediators had been accepted.Agreement not having been reached on a new pro-gram,the old one, relating directly to such conditions ofemployment and mandatory subjects of bargaining as at-tendance, tardiness, and work rules, could not be unilat-erally changed pending continued negotiations to im-passe as to the subject matter.Ciba-Geigy Pharmaceuti-calsDivision,264 NLRB 1013 (1982), enfd. 722 F.2d1120, 1 126 (3d Cir. 1983);Zero Corp.,262 NLRB 495,501 (1982);Winn-Dixie Stores,243NLRB 972 (1979);NLRB v. Katz,369 U.S. 736 (1962).Here,at a meetingbetween the parties held in Novem-ber 1987,reaffirming its position expressed in the modi-fied memorandum of agreement previously submitted fortheUnion's signature,Respondent continued to insistthat the Union agree to the language eliminating theneed for unanimous agreement for company action underthe attendance control program. At no time, until itsletter of April 12, 1988, did the Company propose or de-termine to eliminate the joint program. It continued inplace with periodic joint reviews of employee absencesand itenesses and without any conflicts between theparties over actions to be taken. Furthermore, Reid didnot consider that an impasse had been reached betweenthe parties on this issue even 3 months after their No-vember 1987 meeting.Itwas not until shortly after its re-ceipt of the arbitration award holdingthat the Companyhad violated basic aspects of the joint review and pro-gressive discipline format of the existing program that,for the firsttime, Respondent made and then implement-ed its decision,without union notice or consultation, toeliminate the joint program.The changes it announcedand then instituted as its own effective in July 1988 wereprofound.No longer didthe Unionhave joint responsi-bility,much less any input,in deciding action against em-ployees for absences and tardiness.Discipline was accel-erated by the removal of the counseling step,and flexi-bilitywhere appropriate and consideration of extenuatingcircumstances was eliminated.It is evident that no impasse was reached on negotia-tions as to this issue.At the time Reid,with others, madethe decision to eliminate the joint program he admittedhe was unaware of the Union'sposition,other than itsopposition to his own proposed modification.Whilesome months had elapsed since the November meeting,the Company had imposed no time limits on meetingagain,Reid himself had made no attempt to reach hisunion counterpart,Skrzeczkowski,the principals had notmet to consider their final positions,Reid had,atmost,made two inquiries of the company counsel as to hiscontact with union counsel and the evidence is lackingthat opportunities for agreement arising from further bar-gaining had been exhausted.SeeTowne Plaza Hotel,258NLRB 69, 78 (1981);Inta-Roto Inc.,258 NLRB,769, 768(1980).From the point at which Respondent unilaterallyannounced its eliminationof the program,theUnioncontinued to seek a meeting to resolve the differences.Admittedly,bargaining might very well cause the Unionto reexamine its prior agreement to modify the languageregarding sick leave and discipline for its use now con-tained in provisions11.2.6, 11.2.6.1, and 11.2.6.2 whichthe Union probably made as the price it was willing topay for continuing intact the jointprogram.Although no problems had arisen in the continuedjoint administrationof the program,with all decisionhaving been made unanimously and without incident,Reid nonetheless chose a time immediately following theadverse arbitration award to drop the joint program. AsI have previously found,Respondent was motivated bythe impact of the award on its obligations to complywith the joint program rather than by any sense that theprospect of further headway in resolving their differ-ences was unlikely.Indeed,in informing the Union of itsunilateral decision,Reid relied on the Union's refusal toagree to its intended proposalof July2 rather the ex-haustion of any possibility of resolving the dispute.Even assumingthatimpasse had been reached on theissue,by virtue, e.g., of the elapse of 5 months without afurther meeting having beenheld orscheduled, but seeInta-Roto Inc.,supra at 768,it is clear that the Compa-ny's unilateral change was not made in conformity withitsrejected final offer,the onlychange permitted itunder these circumstances.WesternNewspaperPublishingCo.,269 NLRB355 (19$4);AllenW ,'Bird II;227 NLRB BLUE CROSS OF WESTERN NEW YORK3091355(1977);Royal Himmel Distilling Co.,203 NLRB 370fn. 3 (1973);NLRBv.Katz,supra.Rather than implementing the modified joint programembodied in its July 2 offer,later written submission andNovember 1987 proposal,Respondent chose to abolishthe joint program outright without ever having previous-ly proposed or discussed such a drastic change in theway it intendedto deal withabsent or tardy employees.Based on all of the foregoing,I conclude that Re-spondent made an unlawful change in terms and condi-tions of employment in violation of Section 8(a)(1) and(5) of the Act.Respondent nonetheless maintains that having couchedthe change in terms of a change in office rules which itispermitted to make under the existing agreement on 10days'notice to the Union with opportunity to discuss thechange,it has met its obligations under the Act. There isno warrant for concluding that the Union has everagreed that the absence control program is encompassedby the office rules provision of the agreement set forth initsmiscellaneous article.Since at least 1984, the partieshave treated the subject matter of attendance,absence,and tardiness and discipline related thereto as covered bya separate memorandum of understanding which accom-panied their successive collective-bargaining agreements.To argue that the Union waived its right to negotiate anattendance control program because it agreed that officerulesmay be established and modified by the Companyand even that discipline for their violation may be car-ried out by the Company is not justified by the facts andbargaining history. the conclusion is inevitable that nei-ther party intended that the subject matter of its memo-randum of understanding was coveted by the office ruleprovision'and Respondent is unconvincing in its Conten-tion that the Union has clearly and unmistakedly waivedits interest in negotiations over the subject matter in dis-pute.Rockwell InternationalCorp.,260 NLRB 1346, 1347(1982).CONCLUSIONS OF LAW1.Respondent Blue Cross of Western New York, Inc.,is an employer engaged in commerce within the meaningof Section 2(2) and (6) of the Act.2.Office and Professional Employees InternationalUnion, Local 212, is a labor organization within themeaning of Section 2(5) of the Act.3.The following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All full-time office and clerical employees employedby the Respondent in the counties of Allegheny,Cattaraugus,Chautauqua, Erie, Genesee, Niagara,Orleans and Wyoming' in the State of New York;excluding those in the office of vice president, fi-nance and accounts payable department, salesmen,confidential secretaries, secretary to vice president,marketing building service. employees, pressmen, ex-ecutives, statisticians, junior statisticians,methodsanalysts, individuals jointly employed by Respond-ent and its member hospitals of Western New YorkHospital Association, and all professional employ-ees, guards and supervisors as defined in the Act.4.At all times material, the Union has been the exclu-sive bargaining representative of the employees in theappropriate unit within the meaning of Section 9(a) ofthe Act.5.By unilaterally establishing and implementing a newabsence control program, effective July 1, 1988, relatingto employees in the unit, without first bargaining withOffice and Professional Employees Union, Local 212,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.6.The unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6)and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(5) and (1) of theAct, I shall recommend that it be ordered to ceased anddesist therefrom, and that it take certain affirmativeaction to effectuate the policies of the Act. Respondenthas unlawfully and unilaterally instituted an absence con-trol program effective on July 1, 1988. As a result of theunlawful conduct, various employees have been unlaw-fully disciplined, suspended, or discharged. In these: cir-cumstances, I shall recommend that Respondent be or-dered to cease and desist from unilaterally instituting anyabsence control program and to cease conducting inter-views and disciplining employees pursuant to such pro-gram.Affirmatively, I shall recommend that Respondentrescind the July 1, 1988 absence control program and, onrequest, bargain with the Union about the implementa-tion of any absence control program governing employ-ees represented by the Union.I shall also recommend that Respondent fully restorethe status quo ante which existed at the time of its un-lawful actions by (1) restoring the absence control pro-grani in effect during the term of the 1984-1987 collec-tive-bargaining agreement between the parties, (2) re-scinding all disciplinary actions resulting from the failureof employees to abide by the unlawfully instituted ab-sence control program, (3) offering all employees dis-charged or suspended, or otherwise denied work oppor-tunities as a result of the absence control program, imme-diate and full reinstatement to their former positions or,if they no longer exist, to substantially equivalent ones,without prejudice to their seniority or other tights andprivileges, and (4) making whole those employees whowere either discharged, suspended, or otherwise deniedwork opportunities solely as a result of the absence con-trol program for any loss of earnings or other monetarylosses, less interim earnings, if any, with interest as com-puted inNew Horizons for the Retarded,283 NLRB 1173(1987).44 UnderNew Horizons,interest is computed at the "short-term Federalrate" for the underpayment of taxes as set out in the 1986 amendment to26 U.S.C. § 6621. Interest accrued before January 1, 1987 (the effectivedate of the amendment) shall be computed as inFlorida Steel Corp.,231NLRB 651 (1977), 310DECISIONSOF THE NATIONALLABOR RELATIONS BOARDOn, these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edsORDERThe Respondent, Blue Cross of Western New York,Inc.,Buffalo, New York, its officers, agents, successors,and assigns, shall1.Cease and desist from(a) Instituting unilaterally and thereafter enforcing anabsence control program involving employees represent-ed by Office and Professional Employees InternationalUnion,Local 212, without first bargaining with theUnion.(b)Disciplining employees, including suspension anddischarge, because of their alleged failure to comply withthe absence control program.(c) In any like or related matter interfering with, re-straining,or coercing any employees in the exercise ofrights guaranteed by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Bargaincollectively, on request, with the Unionwith respect to the absence control program or any reg-ulation relatingto absences or tardiness of employees, asthe exclusive representative of the employees in the ap-propriate unit described below, and embody any under-standingreached in a signed agreement:All full-time office and clerical employees employedby the Respondent in the counties of Allegheny,Cattaraugus, Chautauqua, Erie, Genesee, Niagara,Orleans and Wyoming in the State of New York;excluding those in the office of vice president, fi-nance andaccounts payable department, salesmen,confidential secretaries, secretary to vice president,marketing, building service employees, pressmen,executives, statisticians, junior statisticians,methodsanalysts, individuals jointly employed by Respond-ent and its member hospitals of Western New YorkHospitalAssociation, and all professional employ-ees, guards and supervisors as defined in the Act.(b) Cancel, withdraw, and rescind the July 1, 1988 Ab-sence Control Program, in effect as to employees repre-sented by the Union and restore the Absence ControlProgram in effect during the term of the 1984 to 1987collective-bargaining agreement between Respondentand the Union.(c) Remove from the files of employees who are repre-sented by the said Union, all disciplinary warnings, no-tices, or memorandums issued since July 1, 1988, result-ing from the application of the Absence Control Pro-gram.(d) Offer all employees discharged, suspended, or oth-erwise disciplined or denied work opportunities as aresult of the institution of the Absence Control Program5 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poseson July 1, 1988, immediate and full reinstatement to theirformer positions or, if they, no longer exist, to substantial-ly equivalent ones, without prejudice to their seniority orother rights and privileges.(e)Make whole all employees who were discharged,suspended, or otherwise denied work opportunities as theresult of institution of the Absence Control Program inthe manner set forth in the remedy section of this deci-sion.(f)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, time-cards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the 5 terms of this Order respecting rescission ofall disciplinary actions.(g) Post at its principal office and place of business at'1901Main Street, Buffalo, New York, copies of the at-tached notice marked "Appendix."6 Copies of the notice,on forms provided by the Regional Director for Region3, after being signed by the Respondent's authorized rep-resentative, shall be posted by it immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places in both plants, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to ensure that saidnotices are not altered, defaced, or covered by an othermaterial.(h)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT unilaterally and without consultationwith Office and Professional Employees Union, Local212, institute or implement any changes with respect tothe Absence Control Program and absentee regulations.WE WILL NOT discipline, including discharge or sus-pension or warning, our employees as a result of their al-leged violation of the absence control program imple-mented on July 1, 1988.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.WE WILL bargain collectively on request with Officeand Professional Employees Union, Local 212, with re- BLUE' CROSS OF WESTERN NEW YORK311spectto theabsence control program or any regulationrelating to absences or tardinessof employees,as the ex-clusive representative of the employees in the appropri-ate unit:All full-time office and clerical employees employedby the Respondent in the counties of Allegheny,Cattaraugus,Chautauqua,Erie, -Genesee,Niagara,Orleans and Wyoming in the State of New York;excluding those in the office of vice president, fi-nance and accounts payable department,salesmen,confidential secretaries, secretary to vice president,marketing,building service employees,pressmen,executives,statisticians,junior statisticians,methodsanalysts, individuals jointly employed by Respond-ent and its member hospitals of Western New YorkHospitalAssociation,and all professional employ-ees, guards and supervisors as definedin the Act.represented by the Union and WE WILL restore the Ab-sence Control Program in effect during the term of the1984-1987 collective-bargaining agreement between usand the Union.WE WILL remove from the files of employees who arerepresentedby the Unionalldisciplinarywarnings, no-tices,or memorandums issued since July 1, 1988,result-ing from the application of the absence control program.WE WILL offerallemployees discharged,suspended,or otherwise disciplined or denied work opportunities asa result of the unilateral implementation of the absencecontrol program immediate and full reinstatement totheir former positionsor, if theyno longer exist,to sub-stantially equivalent ones without prejudice to their se-niority or other rights and privileges.WE WILL make whole all employees who were dis-charged, suspended, or otherwise denied work opportu-nities as a result of the absence control with backpay andinterest.WE WILL cancel, withdraw,and rescindthe July 1,1988 absence control programin effectas to employeesBLUE CROSS OF WESTERN NEW YORK, INC.